Citation Nr: 0011015	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Althea Gilkey, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2, 1997, to 
July 21, 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The veteran testified before the undersigned member 
of the Board at a hearing held in Las Vegas, Nevada in July 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's pre-existing bilateral foot disability 
increased in severity during service; the evidence does not 
clearly and unmistakably establish that the increase was due 
to natural progress.


CONCLUSION OF LAW

Bilateral foot disability was aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 C.F.R. § 3.06(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999). 

Service medical records show that the veteran, at enlistment, 
was noted to have mild to moderate bunion deformities on both 
feet, as well as moderate pes planus; these conditions were 
described as asymptomatic.  The records show that, shortly 
after the commencement of basic training, the veteran 
presented with complaints of bilateral foot pain.  She denied 
any preservice history of foot pain.  Physical examination 
disclosed the presence of a blister on the right foot.  The 
veteran's bunions were tender and the examiner noted the 
presence of collapsing pes planus as well as marked lateral 
deviation of the hallux.  The veteran was diagnosed with 
symptomatic pes planus and prescribed arch supports.  Shortly 
thereafter, the veteran was discharged with an entry level 
separation with diagnoses of bilateral pes planus and hallux 
valgus, considered to have existed prior to service without 
permanent aggravation beyond normal progression.

On file are private medical records for August 1997 to 
November 1997 which document treatment for hallux valgus and 
pes planus, and which note that X-ray studies purportedly 
showed the presence of severe bunion deformity.  The 
treatment records indicate that the veteran underwent a 
bilateral base wedge osteotomy in September 1997.  In an 
October 1997 statement, Ira Weiner, D.P.M., opined that the 
rigors of basic training may have aggravated the veteran's 
bunions.

In an October 1997 statement, Martin Doyne, M.D., essentially 
indicated that he was not aware of any foot problems 
experienced by the veteran over the last three years.

At her July 1999 hearing before the undersigned, the veteran 
testified that she neither had, nor was aware of, any foot 
problems prior to service.  She testified that her feet began 
to hurt shortly after the commencement of basic training, and 
that she developed blisters on her feet at that time.  She 
was given extra padding for her shoes and prescribed foot 
therapy and medications, but she testified that a service 
podiatrist recommended that she seek professional care of her 
feet.  The veteran reported that she was told after service 
that the cartilage in her left foot had been ruined, and that 
she needed to undergo reconstruction of the bones in her 
feet.  She testified that she did thereafter undergo surgery 
on her feet.

As the presence of bilateral bunions and pes planus was noted 
on the veteran's enlistment examination, her bilateral foot 
disability clearly existed prior to service.  Although 
service physicians concluded that the veteran's bilateral 
foot disability did not increase in severity beyond natural 
progress during her period of service, they did not conclude 
that the disability underwent no increase in severity during 
service.  Service medical records show that the bilateral 
foot disability was considered asymptomatic at service 
entrance and that it became symptomatic during service.  In 
addition, the veteran testified that she first experienced 
problems with her feet in service.  The Board has found the 
veteran's testimony to be credible and supported by service 
medical records and the post-service medical evidence of 
record.  Therefore, the Board concludes that the evidence 
establishes that the disability increased in severity during 
service.  

The evidence does not clearly and unmistakably establish that 
the increase in severity during service was due to natural 
progress.  In this regard, the Board notes that the record 
contains no medical opinion that the increase in severity 
during service was clearly and unmistakably due to natural 
progress.  In addition, the October 1997 statement of Dr. 
Weiner suggests that the bilateral foot disability was 
aggravated by the rigors of basic training.  Accordingly, 
service connection is in order for bilateral foot disability. 
  

ORDER

Entitlement to service connection for bilateral foot 
disability is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


